DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “holes of cylinder” in the fourth paragraph after the preamble. The limitation is indefinite for several reasons. First it is unclear as to whether Applicant intends ‘holes’ to refer to the ‘holes’ previously set forth in the claim, or whether Applicant intends to set forth a second set of ‘holes’ which are separate and independent from the ‘holes’ previously set forth. Secondly, it is unclear as to whether Applicant intends ‘cylinder’ to refer to the ‘cylinder-shaped body’ previously set forth in the claim or whether Applicant intends to set forth a second ‘cylinder’ which is separate and independent from the ‘cylinder-shaped body.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the holes of the cylinder-shaped body.”
Claim 1 further recites the limitation “… and wherein said further includes a rectangular-key groove, a semicircular-key groove or no key groove” in the last paragraph. The limitation is indefinite because it does not state what element includes the ‘rectangular-key groove, a semicircular-key groove or no key groove.’ For the purposes of this Office Action, Examiner will interpret the limitation as “… and wherein said cylinder-shaped body further includes a rectangular-key groove, a semicircular-key groove or no key groove.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Patent Application Publication Number 2017/0368709) in view of Bikar (German Patent Number DE 102009015652 A1), Zou (U.S. Patent Application Publication Number 2019/0084101), Lu (U.S. Patent Number 9,981,357), and Henry (U.S. Patent Application Publication Number 2017/0232527).
As to claim 1, Yang teaches a method for forming a lightweight spacer (abstract), comprising: forming a cylinder-shaped body comprising a metal material (figure 5, element 41 being the ‘cylinder-shaped body’; page 3, paragraphs 30 and 32); drilling said cylinder-shaped body by a drilling method to form a cylinder-shaped body having a plurality of fixed-distance column holes for receiving a plurality of fixed-distance columns (figure 5, elements 47 being the ‘plurality of fixed-distance column holes’; page 3, paragraphs 30 – 32); wherein the cylinder-shaped body comprising a rectangular-key groove and having a smoot top and bottom surface (figure 5, element 46 being the ‘rectangular-key groove’; page 3, paragraph 30).
However, while Yang teaches forming the cylinder-shaped body, Yang does not teach how to form the cylinder-shaped body. Bikar teaches a method of forming general substrates (machine translation, paragraph 1), the method comprising: providing a metal material (figure 1, element 2; machine translation, paragraph 24); cutting said metal material into a block-shaped body by a first cutting method that divides the metal material into two or more parts by applying a sharp direction force, wherein a first cutting machine is used in said first cutting method, and the first cutting machine is a sawing machine (figures 1 – 3, element 1 is the ‘block-shaped body’ and elements 4 and 6 are the ‘first cutting machine’ and ‘sawing machine’; machine translation, paragraphs 24 – 26); cutting said block-shaped body into a shape of the substrate by a second cutting method, wherein a second cutting machine is used to cut said block-shaped body by said second cutting method is a milling machine (figures 4 and 5, elements 8 and 9 being the ‘substrate’; machine translation, paragraphs 27 and 29); and grinding the substrate so as to have a smooth surface, wherein a grinding machine is used to carry out precision processing of the surface, and a relative motion being carried out under a certain pressure for carrying on said precision processing on said surface (machine translation, paragraph 26). Examiner notes that ‘grinding’ can be found because Bikar teaches milling the top and bottom surfaces of the substrate, so as to form a smooth surface on the substrate and to remove saw marks formed on the block-shaped body from the first cutting machine (figure 2, element 7 being the ‘saw marks’; machine translation, paragraph 26). It would have been obvious to one skilled in the art to form the cylinder-shaped body of Yang, by a first cutting method, a second cutting method, and grinding, as taught by Bikar, because Bikar teaches that such a method is a simple, precise, and inexpensive method which requires a minimal amount of manufacturing effort and can be used to form a variety of different substrates (machine translation, paragraph 4). Examiner notes that Bikar expressly teaches the metal material being an aluminum alloy (machine translation, paragraphs 1 and 24). Yang also teaches that the meal material is an aluminum alloy (page 3, paragraph 32).
While Bikar teaches milling the block-shaped body into the cylinder-shaped body, Bikar does not teach the process of milling. Zou teaches a method of milling a block-shaped body (abstract), comprising: moving the block-shaped body in a plane defined by an X axis and Y axis (figure 1, element 20 being the ‘block-shaped body’; page 2, paragraph 36), while a main rotation shaft of a cutter extends in a direction of a Z-axis, on order to obtain a shape of the substrate (figure 1, element 310 being the ‘main rotation shaft’; page 2, paragraph 36). It would have been obvious to one skilled in the art to mill a block-shaped body into a cylinder-shaped body, as taught by Yang in view of Bikar, via the milling method of Zou, because Zou teaches that such a method allows for the precise and efficient formation of a wide variety of differently shaped substrates (page 1, paragraphs 3 – 5).
Furthermore, while Bikar teaches grinding the cylinder-shaped body so as to form a smooth surface, Bikar does not teach the grinding using abrasive particles, an additive, or a solvent. Lu teaches a method of grinding a surface of a metal material to form a smooth surface (abstract and column 4, lines 45 – 60), wherein a milling machine is used to carry out precision processing of the surface (column 4, lines 45 – 50), a plurality of abrasive particles being coated or inlaid on said grinding machine to grind a work piece (column 4, line 65 – column 5, line 12, wherein the ‘abrasive particles’ are the ‘plurality of abrasive particles’), said plurality of abrasive particles and an additive being mixed and dispersed in a solvent, in order to obtain a highly smooth finish through a relative motion with the surface (column 4, line 65 – column 5, line 1, wherein the ‘sand’ is the ‘additive’ and the ‘water’ is the ‘solvent’). It would have been obvious to one skilled in the art to employ the solvent of Lu during the grinding of Yang in view of Bikar, because Lu teaches that use of such a solvent provides the benefit of grinding the metal material to a smooth surface (column 5, lines 1 – 8), as desired by Lu and Bikar.
Furthermore, while Yang teaches drilling the plurality of fixed-distance column holes, Yang does not teach how to how to drill. Henry teaches a method of drilling a hole into a metal material (abstract and page 4, paragraph 41), wherein the method of drilling the hole comprises: using a drill bit to drill the metal material, wherein the drill bit is a rotating-type cutting tool with a plurality of cutting edges for carrying out a boring procedure, wherein said drill bit penetrates through said cylinder by pressure while rotating at a rotation speed, the hole is formed, and debris from the hole is peeled from the hole (figure 2, element 116 being the ‘drill bit’; page 4, paragraphs 44 – 45). It would have been obvious to one skilled in the art to perform the drilling of Yang, via the drill bit of Henry, because Henry teaches that use of such a drill bit provides the benefit of drilling the hole without weakening the metal material (page 1, paragraph 2).
Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.
Applicant first argues, on pages 5 – 6, that Yang teaches away from the above cited method of forming the spacer of Yang because Yang teaches the spacer being “integrally made” of metal or “formed by joining/combining metals together,” wherein the ‘metal(s)’ include stainless steel and aluminum. Applicant bases this argument by stating that aluminum cannot be mixed or somehow joined with stainless steel. Without addressing the merits of this statement, Examiner notes that none of the references, including Yang, are being cited to teach the use of an aluminum and stainless steel combination.
Applicant next argues, on page 6, that Bikar does not expressly teach forming a cylinder-shaped body from a block-shaped body. While Examiner recognizes this, Examiner notes that Yang teaches forming a cylinder-shaped body from a metallic material. Bikar teaches forming a substrate from a metallic material by first cutting the metallic material into a block-shaped body and then milling the block-shaped body into the desired substrate. Therefore, it is the position of the Examiner that it would have been obvious to form the cylinder-shaped body of Yang by first cutting a block-shaped body from a metallic material and then milling the desired cylinder-shaped body from the block-shaped body.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726